DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 7/25/2022 and 7/22/2022 have been entered.
 
Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 7/25/2022 and 7/22/2022. The claim amendments are entered. Presently, claims 1 and 3-8 are now pending. Claim 2 was previously cancelled. Claims 1, 5, and 6 have been amended. Claims 7 and 8 have been newly added. 

Applicant has sufficiently amended the claims to address the lack of antecedent basis issue and to clarify the indefiniteness regarding the machine learning model. Accordingly, the §112 rejection against the claims are withdrawn for these issues. 


Response to Arguments
Applicant's remarks filed on 7/25/2022 and 7/22/2022 have been fully considered. It is noted that arguments were only made in the response filed on 7/22/2022. These arguments have been considered and are addressed below. The page references to Applicant’s reply are being made in reference to the 7/22/2022 filing. 
The response filed on 7/25/2022 did not include any arguments, but was simply to state that claims 7 and 8 have been added and there was no new matter added. Acknowledgment is made of the newly added claims and that there is no new matter being added. The new claims have been entered. 

Applicant argues that the amended claim limitations are allegedly sufficient to overcome the §101 rejection because they are clearly directed to a machine learning model (Applicant’s reply pgs. 6-7). This is persuasive. Applicant has actively incorporated the machine learning model limitation into the claims and clearly recited its training using the generated Betti sequence. This limitation is sufficient to integrate the limitation into a practical application and thus, the claims are sufficient to overcome the §101 rejection. Accordingly, the §101 rejection has been withdrawn. 

Applicant argues that the combination of Saveliev with the other cited prior art references allegedly do not teach the newly amended claim limitations because Saveliev allegedly does not teach “internal vector” (Applicant’s Reply pgs. 7-8). This argument is not persuasive. First, the claims do no recite “internal vector”, they recite “interval vector”. Second, Saveliev does teach interval vector because it teaches a plurality of m-vectors and s-vectors that relate to a temporal parameter for the dynamic images. Accordingly, this argument is not persuasive. However, the rejection has been withdrawn since the claim has allowable subject matter as described below.  

Applicant then similarly also argues that the other cited prior references allegedly do not teach interval vector (Applicant’s reply pg. 7). This argument is not persuasive. Berwald also can teach interval vector because it teaches time interval vector with various coordinate values. Pisoni was not being used to teach this limitation and thus the argument against it is moot. Accordingly, this argument is not persuasive. However, the rejection has been withdrawn since the claim has allowable subject matter as described below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the interval vectors” on line 12. There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 4, and 7 are rejected by virtue of their dependency from claim 1 either directly or indirectly and because they do not provide further clarification on the issue.

Claim 3 recites the following limitations that lack sufficient antecedent basis:
Line 3: “the local variable points”. A previous reference recites “plurality of local variable points” in claim 1. 
Line 5: “the predetermined number of consecutive interval vectors”. 
Claim 3 also recites “sliding the components” on lines 5-6. It is not clear which instance of “the components” is being referred back to as there is an instance of “components” within this claim and several instances of “components” back in claim 1. Accordingly, Applicant is asked to clarify which instance of component is being referred to. 
Claim 4 is rejected by virtue of its dependency from claim 3 and because it does not provide further clarification on the issue.  

Claim 4 recites the following limitations that lack sufficient antecedent basis:
Line 3: “the local variable points”. A previous reference recites “plurality of local variable points” in claim 1. 
Line 4: “the designated number of dimensions”.

Claim 5 recites the limitation “the interval vectors” on line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected by virtue of its dependency from claim 5 and because it does not provide further clarification on the issue.
Claim 6 recites the limitation “the interval vectors” on line 10. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the previously cited and new prior art references do not explicitly the amended limitations of the independent claims. 
The following new prior art references are considered:
Han et. al., “Deep Residual Learning for Compressed Sensing CT Reconstruction via Persistent Homology Analysis”: teaches a deep residual learning framework (DRLF) comprising a novel deep convolutional neural network (DCNN) architecture for analyzing computed tomography (CT) images and their training. Han also teaches computing Betti numbers to determine m-dimensional holes of a manifold, i.e., the complexity of a topological structure. The Betti numbers are computed for an original and a reconstructed image, with the image being reconstructed using the DRLF comprising DCNN, in order to compare the reconstruction with the original image. 
While Han teaches machine learning model as represented by the DRLF comprising DCNN, training of the DRLF comprising DCNN, and the Betti numbers, it does not explicitly teach training of a machine learning model by inputting the Betti sequence (AKA Betti number) using the machine learning model as recited in claim 1 or into the machine learning model as in claims 5 and 6. That is, the Betti numbers as computed in Han do not appear to be inputted into the machine learning model as part of the machine learning model’s training. Rather, the Betti number appears to be a comparison metric to judge the reconstruction quality of the image. 
Thus, the claims are distinguishable from Han. 

Qaiser et. al., “Persistent Homology for Fast Tumor Segmentation in Whole Slide
Histology Images”: teaches a convolutional neural network (CNN) and training of the CNN, as well as a k-nearest neighbor (KNN) classification technique for automated tumor segmentation of tumor images. Wherein the CNN is a type of machine learning model. Exemplar patches of image data are selected using the CNN and then sent to have their persistent homology profile determined. Wherein the persistent homology profile determination involves calculating Betti numbers. An input patch of image data is also sent to have its persistent homology profile determined as well. The profiles of both the exemplar patches and input patches are then sent for classification using the KNN classifier, which is a type of supervised learning algorithm, i.e., machine learning algorithm. The KNN classifier then makes a classification as to whether a tumor is present or not (i.e., normal). This is shown in Fig. 2.
While Qaiser teaches machine learning/machine learning model as represented by the KNN and the CNN, as well as Betti numbers, it does not explicitly teach training of a machine learning model by inputting the Betti sequence (AKA Betti number) using the machine learning model as recited in claim 1 or into the machine learning model as in claims 5 and 6. It is clear from Fig. 2 that the Betti numbers do not go into the CNN, but instead go into the KNN. It is noted that while Qaiser teaches training of the CNN, it does not teach training of the KNN. From Fig. 2, we know that the Betti numbers do not go into the CNN and thus, a teaching of the CNN’s training is irrelevant since it does not teach the claim limitation at issue. While one can try to make a broad interpretation that the KNN, being a supervised learning algorithm, can potentially also represent a machine learning algorithm, i.e. machine learning model, there is no teaching of training for the KNN using the Betti numbers. Instead, Qaiser only states that the Betti numbers are scaled and then used to determine a classification via a distance computation and the KNN.  
Thus, the claims are distinguishable from Qaiser.

Gupta et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0000371): teaches a method and system for determining heart disease that comprises an analysis system that includes a phase space transformation and analysis (phase space for short) and a machine learning analysis. Wherein the phase space involves a topology analysis that includes computing Betti numbers to determine a topology matrix. The topology matrix is then being input into the machine learning analysis, which uses non-linear machine learning models, to make a characterization regarding the heart disease. This is shown in Figs. 1, 8, and 9. 
While Gupta teaches machine learning models and Betti numbers that are input into the machine learning models, it does not explicitly teach training of a machine learning model by inputting the Betti sequence (AKA Betti number) using the machine learning model as recited in claim 1 or into the machine learning model as in claims 5 and 6. There is no teaching of training of the machine learning models in Gupta, much less training with the Betti numbers. 
Thus, the claims are distinguishable from Gupta.
Hofer et. al. “Deep Learning with Topological Signatures”: teaches a deep neural network (DNN) that can use persistent homology to analyze and classify data, such as image data. Wherein the persistent homology involves computing simplicial complexes, which has persistent homology groups that can have ranks as denoted by Betti numbers. Wherein the Betti number can be encoded by                                 
                                    
                                        
                                            μ
                                        
                                        
                                            n
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                            . A topological structures computation can also be performed on the simplicial complexes to determine persistence diagrams. The DNN has a proposed input layer for topological structures that has states another definition for µ. Wherein the proposed input layer can be trained via backpropagation. Hofer then teaches classification experiments that includes the simplicial complex and network architecture, but does not explicitly describe the Betti number. 
While Hofer teaches Betti numbers, a machine learning model as represented by the DNN, and training of the proposed input layer, it does not explicitly teach training of a machine learning model by inputting the Betti sequence (AKA Betti number) using the machine learning model as recited in claim 1 or into the machine learning model as in claims 5 and 6. Furthermore, while Hofer teaches that the Betti numbers are denoted by                         
                            
                                
                                    μ
                                
                                
                                    n
                                
                                
                                    i
                                    ,
                                    j
                                
                            
                        
                     and that the input layer that can be trained has a µ definition, it is not explicitly clear that the two values denote the same thing, i.e., the Betti numbers. As such, Hofer does not explicitly teach training of the machine learning model by inputting by inputting the Betti sequence (AKA Betti number).
Thus, the claims are distinguishable from Hofer.


Bianchini et. al., “On the Complexity of Neural Network Classifiers: A Comparison Between Shallow and Deep Architectures”: teaches a neural network with various architecture, e.g., shallow or deep neural networks, and Betti numbers. Specifically, Bianchini teaches the use of Betti numbers to evaluate the topological complexity of a set SN in relation to the architecture of the neural network. Bianchini does not teach training of the neural network. 
While Bianchini teaches Betti numbers and the neural network, which can represent the machine learning model, it does not explicitly teach training of a machine learning model by inputting the Betti sequence (AKA Betti number) using the machine learning model as recited in claim 1 or into the machine learning model as in claims 5 and 6. Indeed, there is no teaching of training the neural network in Bianchini. Furthermore, the Betti numbers appear to be used as an evaluation metric, rather than an input into the neural network for training purposes. 
Thus, the claims are distinguishable from Bianchini. 

Independent claims 1, 5, and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The dependent claims would be allowable by virtue of their dependency and if they were also rewritten or amended, as needed, to address the various 112 issues. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Cang et. al. “Analysis and Prediction of Protein Folding Energy Changes Upon Mutation by Element Specific Persistent Homology”: describing persistent homology with Betti numbers to characterize protein folding and topology. The persistent topology with Betti numbers being used in correlation with gradient boosting trees regressor as machine learning model features to predict mutations in protein folding and topology. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELENE A. HAEDI/Examiner, Art Unit 2128